Filed 3/15/17

                           CERTIFIED FOR PUBLICATION
                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                             FIFTH APPELLATE DISTRICT


TRINIDAD RAMIREZ et al.,                                 F071223, F071324, F071872

        Plaintiffs and Appellants,                       (Super. Ct. No. VCU256099)
                  v.

TULARE COUNTY DISTRICT ATTORNEY’S
OFFICE et al.,

    Defendants and Respondents.
KHAMFONG CHAMPAHEUANG et al.,
                                                         (Super. Ct. No. VCU255956)
        Plaintiffs and Appellants,

                  v.

TULARE COUNTY DISTRICT ATTORNEY’S
OFFICE et al.,

     Defendants and Respondents.
RICHARD SANCHEZ et al.,
                                                         (Super. Ct. No. VCU255959)
        Plaintiffs and Appellants,

                  v.
                                                                OPINION
TULARE COUNTY DISTRICT ATTORNEY’S
OFFICE et al.,

        Defendants and Respondents.


        APPEALS from judgments of the Superior Court of Tulare County. Melinda M.
Reed, Judge.
        Mark T. Clausen for Plaintiffs and Appellants.
        Kathleen Bales Lange, County Counsel, and Kevin A. Stimmel, Deputy County
Counsel for Defendants and Respondents County of Tulare et al.
        McCormick, Kabot, Jenner & Lew and Nancy A. Jenner for Defendants and
Respondents City of Porterville and Porterville Police Department.
        Tuttle & McCloskey, Daniel T. McCloskey and James F. McBrearty for
Defendants and Respondents City of Dinuba and Dinuba Police Department.
        Kamala D. Harris, Attorney General, Douglas J. Woods, Assistant Attorney
General, Marc A. LeForestier and John W. Killeen, Deputy Attorneys General, for
Defendant and Respondent State of California.


        Under California law, property connected with certain unlawful drug activity may
be subject to forfeiture to the state or local government (Health & Saf. Code, §§ 11469–
11495, the forfeiture statutes).1 The law is intended to be “remedial by removing the
tools and profits from those engaged in the illicit drug trade.” (§ 11469, subd. (j).)
Nonetheless, because forfeiture is disfavored, the forfeiture statutes are strictly construed
in favor of the person against whom forfeiture is sought, and procedural requirements set
forth in the forfeiture statutes must be fully satisfied by the agency pursuing that remedy.
(See Cuevas v. Superior Court (2013) 221 Cal.App.4th 1312, 1322–1331 (Cuevas).
        Here, in three related actions2 filed in the trial court, separate plaintiffs sought the
return of their seized property (collectively plaintiffs)3 on the ground that government

1       Unless otherwise indicated, further statutory references are to the Health and Safety
Code.
2     We use the term “action” broadly to include special proceedings of a civil nature. (See
Code Civ. Proc., § 363; see also Code Civ. Proc., § 1109.)
3       The three actions have been consolidated for purposes of this appeal, and consist of
Ramirez et al. v. Tulare County District Attorney’s Office et al., case No. F071223 (the lead
case), Champaheuang et al. v. Porterville Police Department et al., case No. F071324, and
Sanchez et al. v. Dinuba Police Department et al., case No. F071872. Plaintiffs and appellants
are Trinidad Ramirez and Elgio Perez (in case No. F071223); Khamfong Champaheuang,

                                                2.
agencies purportedly conducting forfeiture proceedings (collectively defendants)4 failed
to comply with the statutory requirements for nonjudicial forfeiture. In each action, the
respective plaintiffs filed a petition for writ of mandate in the trial court alleging that the
property seized by law enforcement officers must be returned to said plaintiffs because,
among other things, no forfeiture proceedings were ever initiated by prosecutors, as
specifically required by the forfeiture statutes. (See § 11488.4, subd. (j).) Instead,
according to the petitions, local police officers attempted to initiate the nonjudicial
forfeiture proceedings on their own, a practice that we recently held would render the
forfeiture proceedings “invalid in the first instance.” (Cuevas, supra, 221 Cal.App.4th at
pp. 1327, 1331.) In short, plaintiffs alleged that because no valid forfeiture proceedings
were ever initiated, and the time for doing so had expired, plaintiffs’ personal property
must be returned.
       In response to the petitions for writ of mandate, defendants in each case filed
general demurrers challenging the sufficiency of the pleadings on three fundamental
grounds: (i) failure to exhaust administrative remedies; (ii) failure to comply with the
Government Claims Act (Gov. Code, § 810 et seq.); and (iii) expiration of the statute of
limitations. The trial court agreed with the statute of limitations argument, concluding
that a one-year statute of limitations was applicable. The demurrers were sustained on
that ground, without leave to amend, and judgments of dismissal were entered in each
case. In this consolidated appeal, plaintiffs contend that the trial court should have
overruled the demurrers in their entirety. As more fully explained in the discussion


Phoxay Champaheuang and Phaxay Champaheuang (in case No. F071324); and Richard
Sanchez, Frank Carlos and Jose Olivares (in case No. F071872).
4       Defendants are Tulare County District Attorney’s Office, Tulare County Sheriff’s Office,
County of Tulare and State of California (in case No. F071223); Porterville Police Department,
City of Porterville, Tulare County District Attorney’s Office, County of Tulare and State of
California (in case No. F071324); and Dinuba Police Department, City of Dinuba, Tulare County
District Attorney’s Office, County of Tulare, and State of California (in case No. F071872).


                                               3.
portion of this opinion, we believe plaintiffs are correct. Accordingly, we reverse the
judgments below, with instructions that the trial court enter new orders overruling
defendants’ demurrers in each of the consolidated actions.
                        FACTS AND PROCEDURAL HISTORY
The Pleadings in the Trial Court
       We begin by summarizing the relevant pleadings5 filed in the trial court in the
three separate cases from which appeals have been taken (i.e., cases Nos. F071223 [lead
case], F071324, and F071872), and which have been consolidated for purposes of this
opinion.
       The Ramirez case (case No. F071223)
       Ramirez et al. v. Tulare County District Attorney’s Office et al. was originally
filed in Tulare County Superior Court on April 28, 2014 (Super. Ct. Tulare County, 2014,
No. 256099), by plaintiffs Trinidad Ramirez and Elgio Perez. A first amended
complaint/petition for writ of mandate (petition) was filed by said plaintiffs on July 23,
2014, which was the operative pleading at the time of the demurrer. Defendants named
therein included Tulare County District Attorney’s Office, Tulare County Sheriff’s
Office, County of Tulare and State of California.
       According to the petition, in January 2011, Tulare County Sheriff’s deputies
lawfully seized $1,420 in cash from plaintiff Ramirez based on an alleged violation of
section 11378 (possession of controlled substance for purpose of sale). Immediately
following the seizure, Tulare County Sheriff’s Deputy G. Bonilla issued Ramirez a
receipt6 for the seized property and “contemporaneously issued ‘Notice of Nonjudicial


5      Although the pleadings in each case contained causes of action other than writ of
mandate, such other causes of action were not raised at the time of the demurrer hearings, nor are
they mentioned on appeal. For these reasons, it appears that these other causes of action have
been abandoned by plaintiffs.
6     Pursuant to section 11488, subdivision (c), there is “a presumption … that the person to
whom a receipt for property was issued is the owner thereof.” The presumption “may … be

                                                4.
Forfeiture Proceedings’ (Notice) under the ostensible authority of section 11488.4,
subdivision (j).” Bonilla signed the receipt and notice, copies of which were attached to
the petition. Allegedly, “No one employed by the [Tulare County District Attorney’s
Office] signed the notice or reviewed the facts and evidence related to the seizure of the
property prior to Officer Bonilla’s execution of the Notice, as required by
section 11488.4.” It was conceded in the petition that Ramirez did not file a claim
opposing forfeiture within 30 days of service of the notice. Months later, on July 26,
2011, the Tulare County District Attorney issued a final declaration of “administrative”
(or nonjudicial)7 forfeiture of the subject property, declaring that the $1,420 in cash was
forfeited to the state for distribution in accordance with section 11489.8
       Similarly, on November 1, 2012, Tulare County Sheriff’s deputies allegedly
lawfully seized $1,698 in cash from plaintiff Perez based on an alleged violation of
section 11359 (possession of marijuana for purpose of sale). Immediately following the
seizure, Tulare County Sheriff’s Deputy Van Curen issued Perez a receipt for the
property “and contemporaneously issued Notice of non-judicial forfeiture proceedings
under the ostensible authority of subdivision (j) of section 11488.4.” Van Curen signed
the receipt and notice, copies of which were attached to the petition. As with Ramirez, in
Perez’s case “[n]o one employed by the [Tulare County District Attorney’s Office]
signed the Notice or reviewed the facts and evidence prior to Van Curen’s execution of

rebutted at the forfeiture hearing specified in Section 11488.5.” (Ibid.) As plaintiffs alleged in
this and the other petitions, no such hearing will be available to potentially overcome the
presumption because the property was seized more than one year prior and, therefore, the one-
year statute of limitations for filing a judicial forfeiture petition had lapsed in each of the
underlying cases. (See § 11488.4, subd. (a).) Thus, plaintiffs assert that they are conclusively
presumed to be the owners of the seized property.
7       The terms administrative forfeiture and nonjudicial forfeiture are synonymous and are
used interchangeably herein.
8      Section 11489 contains a formula for distribution of forfeiture proceeds after certain
expenses are deducted, with the greatest share of forfeiture proceeds going to the law
enforcement entities that participated in the seizure of the assets.


                                                 5.
the Notice” of nonjudicial forfeiture proceedings. (Italics added.) The petition admitted
that Perez did not file a claim opposing forfeiture within 30 days after service of the
notice. Several months later, on May 1, 2013, the Tulare County District Attorney issued
a declaration of administrative (i.e., nonjudicial) forfeiture of the subject property,
formally declaring that the $1,698 in cash was forfeited to the state for distribution in
accordance with section 11489.
       According to the petition, the administrative forfeiture proceedings were allegedly
invalid from their inception, based on our decision in Cuevas, supra, 221 Cal.App.4th
1312, since the forfeiture proceedings were initiated by police officers or sheriff’s
deputies, rather than by the district attorney or Attorney General, as the forfeiture statutes
plainly require.9 As a result, a duty allegedly existed to return the property to plaintiffs.
Among other things, the prayer for relief requested that the trial court issue a “writ of
mandate … which declares invalid and void the notices and declarations of administrative
forfeiture issued by [defendants] for the property of [plaintiffs] … and which … [¶]
[c]ompels [defendants] to return the property, or, if [defendants] are not able to do so, to
pay equitable compensation of equal value in accordance with Minsky [v. City of Los
Angeles (1974) 11 Cal.3d 113 (Minsky)] .…”
       The Champaheuang case (case No. F071324)
       Champaheuang v. Porterville Police Department, et al. was originally filed in the
trial court on April 15, 2014 (Super. Ct. Tulare County, 2014, No. 255956), entitled
“Petition for Writ of Mandate to Compel Return of Seized Property.” It set forth the
claims of plaintiffs Khamfong Champeheuang, Phoxay Champaheuang and Phaxay
Champaheuang. At the time of the dispositive demurrers, the operative pleading was the

9        The section relating to nonjudicial forfeiture refers to “[t]he Attorney General or the
district attorney” as those who initiate such proceedings. (See § 11488.4, subd. (j).) For
convenience, we sometimes refer to these as prosecutors or prosecuting agencies. (See Cuevas,
supra, 221 Cal.App.4th at p. 1325 [noting the forfeiture statutes’ differentiation between law
enforcement agencies and prosecuting agencies].)


                                               6.
second amended petition for writ of mandate (petition), filed on November 7, 2014.
Named as defendants were Porterville Police Department, City of Porterville, Tulare
County District Attorney’s Office, County of Tulare, and State of California.
       According to the petition, on October 26, 2011, Porterville Police officers lawfully
seized from the Champaheuangs a total of $16,000 in cash, a 2004 Toyota pickup truck,
and a 2005 Lexus 4-door vehicle. Immediately following the seizure, Officer R. Meier, a
police officer with the Porterville Police Department, issued to each of the
Champaheuangs a separate receipt for the seizure of property subject to forfeiture
(Receipt). At the same time, Meier allegedly also issued a “Notice of Intended Forfeiture
Pursuant to … Section 11488.4 (Notice) to each of the CHAMPAHEUANGS under the
ostensible authority of subdivision (j) of section 11488.4.” As alleged in the petition,
“[t]he Notice was not initiated by the district attorney or Attorney General as required by
section 11488.4.” Among other things, the notice advised the Champaheuangs that if
they desired to contest the forfeiture of the property, a claim would have to be filed
within 30 days after receipt of the notice. It was conceded in the petition that no claim
opposing forfeiture was filed. Subsequently, on May 10, 2012, the district attorney
allegedly executed a declaration of administrative forfeiture pursuant to subdivision (j) of
section 11488.4, declaring that the $16,000 in cash, the Toyota pickup and the Lexus 4-
door vehicle were forfeited to the state for distribution in accordance with section 11489.
       The petition by the Champaheuangs sought a writ of mandate compelling the
return of their property on the ground that the forfeiture proceedings were invalid from
the outset pursuant to our decision in Cuevas, supra, 221 Cal.App.4th 1312, because
police officers had initiated the nonjudicial forefeiture proceedings, rather than
prosecutors, as required by the forfeiture statutes. In the event that the property cannot be
returned by defendants, the petition requested alternatively that plaintiffs be compensated
in equity for the value of the property, “in accordance with Minsky, supra, 11 Cal.3d
113 .…” (Fn. omitted.)

                                             7.
       The Sanchez case (case No. F071872)
       Sanchez et al. v. Dinuba Police Department et al. was originally filed in the trial
court on April 15, 2014 (Super. Ct. Tulare County, 2014, No. 255959). A first amended
complaint/petition for writ of mandate (petition) was filed on July 24, 2014, and was the
operative pleading at the time of the demurrers. Plaintiffs were Richard Sanchez, Frank
Carlos, Jose Olivares and David Yama.10 Defendants were Dinuba Police Department,
City of Dinuba, Tulare County District Attorney’s Office, County of Tulare and State of
California.
       According to the petition, on November 9, 2010, Officer Lopez of the Dinuba
Police Department lawfully seized $7,040 in cash and a 2006 Chevrolet pickup truck
from plaintiffs Sanchez and Carlos based on their alleged involvement in narcotics
activity. Lopez executed and served separate receipts to Sanchez and Carlos, along with
“Notices” purporting to initiate nonjudicial forfeiture proceedings. As with the other
incidents, allegedly “[n]o one from the District Attorney or Attorney General’s Office
signed the Notices,” and “Lopez did not contact the District Attorney or Attorney General
before initiating administrative forfeiture proceedings and issuing and executing the
Notices.” Subsequently, on April 26, 2011, the district attorney executed a declaration of
administrative forfeiture pursuant to subdivision (j) of section 11488.4, formally
declaring the $7,040 in cash and the Chevrolet pickup truck to be forfeited to the state for
distribution in accordance with section 11489.
       On March 30, 2011, Officer J. Ayala with the Dinuba Police Department allegedly
lawfully seized $2,099 in cash from plaintiff Olivares based on alleged involvement in
narcotics activity. As in the other cases herein, a receipt was issued by Ayala to plaintiff
Olivares along with a notice purporting to initiate nonjudicial forfeiture proceedings. No


10     Plaintiff Yama is not a party to the present appeal; therefore, we have omitted the
background facts relevant to him.


                                                8.
claim was filed by Olivares within 30 days after service of the notice. On October 5,
2011, the district attorney executed a declaration of administrative forfeiture pursuant to
subdivision (j) of section 11488.4, declaring that the $2,099 in cash was forfeited to the
state for distribution per section 11489.
       The petition by plaintiffs Sanchez, Carlos, and Olivares sought the issuance of a
writ of mandate by the trial court compelling the return of the seized property, based on
plaintiffs’ contention that the forfeiture proceedings were invalid at their inception
pursuant to our decision in Cuevas, supra, 221 Cal.App.4th 1312, because police officers
had initiated the nonjudicial forefeiture proceedings, rather than prosecutors. In the event
defendants were unable to return the property, the petition requested in the alternative
that plaintiffs be compensated in equity for the value of the property, “in accordance with
Minsky .…”
The Demurrer Rulings
       In the Ramirez case, demurrers were filed by defendants (including County of
Tulare, Tulare County District Attorney’s Office, Tulare County Sheriff’s Office, and
State of California) to the petition filed therein. Defendants’ demurrers challenged the
sufficiency of the petition to state a cause of action for writ of mandate on several distinct
grounds, including that (i) plaintiffs failed to exhaust their administrative remedies by
their failure to file claims opposing forfeiture under sections 11488.4 and 11488.5;
(ii) plaintiffs failed to file a government claim for damages under the Government Claims
Act; and (iii) plaintiffs’ actions were untimely because a one-year statute of limitations
was applicable under Code of Civil Procedure section 340. Following oral argument on
the demurrers on December 15, 2014, the trial court issued an order sustaining the
demurrer in part and overruling it in part.
       In its ruling on the demurrer in Ramirez, the trial court rejected defendants’
contention that the failure by plaintiffs Ramirez and Perez to submit claims opposing
forfeiture (under §§ 11488.4 & 11488.5) constituted failure to exhaust administrative

                                              9.
remedies. In so holding, the trial court expressly relied on our decision in Cuevas that a
nonjudicial forfeiture proceeding initiated by police officers was “invalid in the first
instance” and, consequently, “there was no proper or valid forfeiture proceeding to which
[the plaintiff] could make a claim.” (Cuevas, supra, 221 Cal.App.4th at p. 1327.) Thus,
the trial court concluded plaintiffs were not barred on the ground that they failed to file
timely claims under sections 11488.4 and 11488.5.
       Next, the trial court’s ruling rejected defendants’ argument that plaintiffs’ petition
was barred due to their failure to file a claim for damages under the Government Claims
Act. The trial court explained that plaintiffs were not making a claim for money or
damages under Government Code section 905, but were “seeking return of their
property.” As such, plaintiffs were not required to submit a government claim to
defendants. The trial court further observed that the case of Minsky, supra, 11 Cal.3d at
page 124 was controlling on this issue, since Minsky held “‘that (a) complaint, seeking
the recovery of property seized and wrongfully withheld by (the governmental)
defendants does not involve a claim for “money or damages” within the meaning of
[Government Code] section 905.’”
       Lastly, the trial court addressed the statute of limitations arguments. The main
question to be decided by the trial court was whether the applicable statute of limitations
for plaintiffs’ claims was Code of Civil Procedure section 338, subdivision (c), which
provides a three-year statute of limitations period with respect to actions for “the specific
recovery of personal property,” or Code of Civil Procedure section 340, subdivisions (a)
and (b), which provides a one-year statute of limitations period for “[a]n action upon a
statute for a penalty or forfeiture.” A secondary issue was whether the statutory period
would run from the date of seizure of the property, as argued by defendants, or from the
date of the declaration of forfeiture of the property, as argued by plaintiffs. In its
demurrer ruling, the trial court concluded that the one-year statute of limitations (i.e.,
Code Civ. Proc., § 340) was applicable, and it further held that the limitations period

                                              10.
would run from the date of seizure of the property. Based on these conclusions, the trial
court found that plaintiffs’ claims were time-barred. The demurrers to the petition were
sustained without leave to amend and judgment of dismissal was entered.
       On January 5, 2015, the trial court issued an identical ruling on the demurrers in
the Sanchez case. Defendants in Sanchez, including City of Dinuba, Dinuba Police
Department, County of Tulare, Tulare County District Attorney’s Office and State of
California, had raised the same issues on demurrer as were presented by defendants in the
Ramirez case. The trial court held in the Sanchez case that (i) plaintiffs were excused
from exhausting the claim requirement in the forfeiture statutes based on our holding in
Cuevas, supra, 221 Cal.App.4th 1312; (ii) the Government Claims Act did not apply
since plaintiffs were seeking the return of specific property, not damages; but
(iii) plaintiffs’ claims were barred by the one-year statute of limitations under Code of
Civil Procedure section 340. Therefore, the demurrers by defendants in the Sanchez case
were sustained based on the statute of limitations without leave to amend and a dismissal
judgment was entered by the trial court.
       On January 13, 2015, all parties in the Champaheuang case submitted a stipulation
and proposed order for the trial court to sustain the demurrers therein on the same
grounds as in the Ramirez and Sanchez cases, after which a dismissal judgment would be
entered. Demurrers had been filed by defendants City of Porterville, Porterville Police
Department, County of Tulare, Tulare County District Attorney’s Office, and State of
California. The trial court approved the stipulation, and entered an identical ruling on
demurrer as in the prior cases. The trial court proceeded to dismiss the petition filed in
Champaheuang without leave to amend on the ground of statute of limitations. A
judgment was entered thereafter.
       Plaintiffs timely filed notices of appeal from the judgments in each of the three
separate actions. Because they involved identical legal issues, we ordered the appeals
consolidated.

                                            11.
                                       DISCUSSION
I.     Standard of Review
       On appeal from a judgment dismissing an action after sustaining a demurrer, we
review de novo whether the complaint states facts sufficient to constitute a cause of
action under any legal theory. (McCall v. PacifiCare of Cal., Inc. (2001) 25 Cal.4th 412,
415.) “We give the complaint a reasonable interpretation, reading it as a whole and its
parts in their context. [Citation.] Further, we treat the demurrer as admitting all material
facts properly pleaded, but do not assume the truth of contentions, deductions or
conclusions of law.” (City of Dinuba v. County of Tulare (2007) 41 Cal.4th 859, 865.)
We also consider matters which may be judicially noticed. (Blank v. Kirwan (1985) 39
Cal.3d 311, 318.) “‘We affirm if any ground offered in support of the demurrer was well
taken but find error if the plaintiff has stated a cause of action under any possible legal
theory. [Citations.] We are not bound by the trial court’s stated reasons, if any,
supporting its ruling; we review the ruling, not its rationale. [Citation.]’” (Walgreen Co.
v. City and County of San Francisco (2010) 185 Cal.App.4th 424, 433.) Further, we are
not bound by the trial court’s analysis of questions of law, and we independently review
the interpretation of statutory provisions. (Ram v. OneWest Bank, FSB (2015) 234
Cal.App.4th 1, 10.)
II.    Legal Background to the Demurrers
       Plaintiffs’ petitions for writ of mandate filed in the trial court were based on
allegations that defendants materially failed to comply with the forfeiture statutes such
that no valid forfeiture proceedings were ever conducted and, consequently, defendants
must return plaintiffs’ property. Defendants’ demurrers raised primarily procedural
defenses to the petitions. Despite the seemingly narrow focus of the demurrers, the
broader legal background to the demurrer proceedings in the trial court was (i) the
forfeiture statutes and (ii) our opinion in Cuevas. Therefore, to better understand the
legal context involved, we briefly summarize both of these matters.

                                             12.
       A.     Overview of the Forfeiture Statutes
       California’s Uniform Controlled Substances Act (§ 11000 et seq., the UCSA) is a
“comprehensive scheme defining and setting the penalties for crimes involving controlled
substances.” (O’Connell v. City of Stockton (2007) 41 Cal.4th 1061, 1069.) Chapter 8 of
the UCSA, which is referred to herein as the forfeiture statutes, provides for the seizure
and civil forfeiture of property obtained in connection with certain narcotics crimes (see
§§ 11469–11495).11 The purpose of the forfeiture statutes is “remedial by removing the
tools and profits from those engaged in the illicit drug trade.” (§ 11469, subd. (j).)
Assets subject to forfeiture include personal property used to facilitate the production,
distribution or sale of illegal drugs. (See §§ 11470, 11488, subd. (a).) Law enforcement
officers may lawfully seize such property “without [judicial] process” in enumerated
situations, including seizure incident to an arrest where there is probable cause to believe
that the property was used or is intended to be used in violation of provisions of the
UCSA. (§ 11471.)
       Section 11488, subdivision (a), permits any peace officer, after making or
attempting to make an arrest for certain drug crimes, to “seize any item subject to
forfeiture” under section 11470. Subdivision (b) of section 11488 requires the police
officer to issue a receipt for the property “to any person out of whose possession such
property was seized.” Subdivision (c) of section 11488 states that a presumption exists
“that the person to whom the receipt for property was issued is the owner thereof.” The
presumption of ownership is one affecting burden of proof and “may… be rebutted at the
forfeiture hearing specified in Section 11488.5.” (Ibid.)



11      A few minor revisions and clarifications were made to certain sections of the forfeiture
statutes in 2016, effective January 1, 2017, including to sections 11488.4 and 11488.5. (Stats.
2016, 2015-2016 Reg. Sess., ch. 831, §§ 3, 4.) These revisions do not impact the matters before
us. Indeed, the relevant substantive provisions at issue in the present appeals, including the
relevant portions of sections 11488.4 and 11488.5, remain unchanged.


                                              13.
       Section 11488.1 authorizes the seized property to be held for evidence. As to the
initiation of forfeiture proceedings, however, section 11488.1 directs that “The Attorney
General or the district attorney for the jurisdiction involved shall institute and maintain
the proceedings.” (See Cuevas, supra, 221 Cal.App.4th at p. 1320.)
       Section 11488.2 provides as follows: “Within 15 days after the seizure, if the
peace officer does not hold the property seized pursuant to Section 11488 for evidence or
if the law enforcement agency for which the peace officer is employed does not refer the
matter in writing for the institution of forfeiture proceedings by the Attorney General or
the district attorney pursuant to Section 11488.1, the officer shall comply with any notice
to withhold issued with respect to the property by the Franchise Tax Board. If no notice
to withhold has been issued with respect to the property by the Franchise Tax Board, the
officer shall return the property to the individual designated in the receipt therefor or if
the property is a vehicle, boat or airplane, it shall be returned to the registered owner.” 12
       The statutory procedures for forfeiture are set forth in sections 11488.4 and
11488.5, which contemplate both judicial and nonjudicial forfeiture. Under
section 11488.4, subdivision (a)(1), the Attorney General or district attorney may initiate
judicial forfeiture by filing a petition of forfeiture in the superior court.13 In judicial
forfeiture, a person claiming an interest in the property is entitled to a jury trial. The
government bears the burden of proving the property is subject to forfeiture.


12      The forfeiture statutes expressly require the return of seized property to the owner thereof
if the peace officer has not referred the matter in writing to the Attorney General or district
attorney to initiate forfeiture proceedings, assuming also that the property is not being held as
evidence or pursuant to a Franchise Tax Board notice. (§§ 11488.1 & 11488.2.) Additionally,
the forfeiture statutes expressly require seized property to be returned where judicial forfeiture
proceedings are conducted but the government fails to meet its burden of proving the elements of
forfeiture. (See § 11488.5, subds. (b), (d) & (e).)
13      Such a petition must be filed in the superior court “as soon as practicable, but in any case
within one year of the seizure of the property which is subject to forfeiture .…” (§ 11488.4,
subd. (a)(2).)


                                                14.
(§§ 11488.4, subd. (i), 11488.5, subds. (c)–(f).) In addition, for some types of property, if
forfeiture is contested, a judgment of forfeiture cannot be entered unless a defendant has
been convicted of a related or underlying criminal offense. (§ 11488.4, subd. (i)(3); see
People v. $10,153.38 in United States Currency (2009) 179 Cal.App.4th 1520, 1524–
1526.)
         Meanwhile, section 11488.4, subdivision (j), creates a streamlined process for
forfeiture without any judicial involvement, which is referred to as nonjudicial or
administrative forfeiture. (Cuevas, supra, 221 Cal.App.4th at p. 1321.) As with judicial
forfeiture, nonjudicial forfeiture proceedings must be initiated by “[t]he Attorney General
or the district attorney.” (§ 11488.4, subd. (j).) However, nonjudicial forfeiture is
available only if the value of the property at issue does not exceed $25,000. (Ibid.)
         Subdivision (j) of section 11488.4 sets forth the specific procedural requirements
for nonjudicial forfeiture, as follows:

                 “The Attorney General or the district attorney of the county in which
         property is subject to forfeiture under Section 11470 may, pursuant to this
         subdivision, order forfeiture of personal property not exceeding twenty-five
         thousand dollars ($25,000) in value. The Attorney General or district
         attorney shall provide notice of proceedings under this subdivision pursuant
         to subdivisions (c), (d), (e), and (f), including: [¶] (1) A description of the
         property. [¶] (2) The appraised value of the property. [¶] (3) The date and
         place of seizure or location of any property not seized but subject to
         forfeiture. [¶] (4) The violation of law alleged with respect to forfeiture of
         the property. [¶] (5) [¶] (A) The instructions for filing and serving a claim
         with the Attorney General or the district attorney pursuant to
         Section 11488.5 and time limits for filing a claim and claim form.

                “(B) If no claims are timely filed, the Attorney General or the district
         attorney shall prepare a written declaration of forfeiture of the subject
         property to the state and dispose of the property in accordance with
         Section 11489. A written declaration of forfeiture signed by the Attorney
         General or district attorney under this subdivision shall be deemed to
         provide good and sufficient title to the forfeited property. The prosecuting
         agency ordering forfeiture pursuant to this subdivision shall provide a copy
         of the declaration of forfeiture to any person listed in the receipt given at


                                              15.
       the time of seizure and to any person personally served notice of the
       forfeiture proceedings.

              “(C) If a claim is timely filed, then the Attorney General or district
       attorney shall file a petition of forfeiture pursuant to this section within
       30 days of the receipt of the claim. The petition of forfeiture shall then
       proceed pursuant to other provisions of this chapter, except that no
       additional notice need be given and no additional claim need be filed.”
       The purpose for providing a streamlined process for nonjudicial forfeitures is “‘to
save the government the time and expense of a judicial proceeding in cases where the
value of the property seized is small’” (Nasir v. Sacramento County Off. of the Dist. Atty.
(1992) 11 Cal.App.4th 976, 983 (Nasir)), and forfeiture is uncontested (id. at p. 985). If a
claim is timely filed, however, nonjudicial forfeiture terminates and the only viable
option for forfeiture at that point would be for the prosecutor to initiate judicial forfeiture
within 30 days of receipt of the claim. “‘The nonjudicial forfeiture proceeding is
terminated … if anyone duly submits a claim to the seized property in response to the
notice of nonjudicial forfeiture. If a claim is filed, the district attorney cannot pursue
nonjudicial forfeiture but must initiate a judicial forfeiture proceeding’” if it wishes to
effect a lawful forfeiture. (Id. at pp. 983–984, 990; § 11488.4, subd. (j).)
       When seized property is lawfully forfeited by either judicial or nonjudicial
forfeiture proceedings, section 11489 provides that the proceeds of forfeiture shall be
distributed 65 percent to the law enforcement agency involved in the seizure, 24 percent
to the state, 10 percent to the prosecutorial agency that processed the forfeiture
proceedings, and 1 percent to a nonprofit organization. (§ 11489, subd. (b).) Out of the
65 percent share that would go to the law enforcement agency, a portion (i.e., 15 percent)
thereof must be placed in a local fund used to combat drug abuse and divert gang activity.
(Ibid.)14


14      Plaintiffs’ request for judicial notice regarding the Attorney General’s asset forfeiture
report for 2014 is granted.


                                                 16.
       Finally, as we observed in Cuevas, supra, 221 Cal.App.4th at page 1322: “It is
well settled that statutes imposing forfeitures are disfavored and, thus, those statutes are
to be strictly construed in favor of the persons against whom they are sought to be
imposed. [Citations.] ‘This disfavor applies “notwithstanding the strong governmental
interest in stemming illegal drug transactions .…”’” (See id. at p. 1327 [“‘“strict
compliance with the letter of the law by those seeking forfeiture [is] required”’”]; accord,
Nasir, supra, 11 Cal.App.4th at p. 986.)
       B.     Our Cuevas Opinion
       Plaintiffs’ petitions in the trial court seeking the return of property were largely
based on our analysis and conclusions in Cuevas, supra, 221 Cal.App.4th 1312. Further,
the trial court relied on our opinion in Cuevas to resolve one of the issues raised in
defendants’ demurrers. At this point in our discussion, we simply note the underlying
facts in Cuevas and highlight some of the relevant portions of that decision.
       In Cuevas, police officers seized several thousand dollars in cash from Adolfo
Cuevas in conjunction with his arrest for possession of a controlled substance for the
purpose of sale. Cuevas was brought to the police station for interrogation, and during
the interrogation by one of the arresting officers, another police officer served a “‘Notice
of Nonjudicial Forfeiture Proceedings’” on Cuevas. (Cuevas, supra, 221 Cal.App.4th at
p. 1317.) The notice informed Cuevas that he must file a verified claim within 30 days or
else the seized property would be ordered forfeited to the state. Cuevas did not file a
claim. The Tulare County District Attorney charged Cuevas with simple possession of a
controlled substance, which is not a crime for which forfeiture is authorized. While that
charge was still pending, the Tulare County District Attorney declared that the seized
cash was administratively forfeited to the state. Later, the criminal charges against
Cuevas were dismissed in the face of a motion by Cuevas to suppress the evidence
obtained from the search of his person and vehicle. Cuevas then filed a motion in the
criminal case under Penal Code section 1538.5 to compel the return of his personal

                                             17.
property. (Cuevas, supra, at pp. 1316-1319.) The trial court summarily denied the
motion on the ground that the property “‘was subject to a civil forfeiture proceeding’”
and, therefore, the trial court believed it lacked jurisdiction to rule on the motion. (Id. at
p. 1319.)
       Cuevas sought appellate review by petitioning this court for writ of mandate. We
granted the petition, thereby vacating the trial court’s decision not to rule on the motion
to compel the return of property. The matter was remanded to have the trial court set a
new hearing for that motion. (Cuevas, supra, 221 Cal.App.4th at p. 1333.) In getting to
that result, we were highly critical of the public agencies’ gross disregard of the statutory
requirements for nonjudicial forfeiture. Among other things, we held that because the
nonjudicial forfeiture proceedings were initiated by police officers, and not by the
Attorney General or district attorney, the forfeiture was fatally invalid. (Id. at p. 1323.)
“[B]ecause the forfeiture statutes must be strictly construed in favor of petitioner here, we
hold the notice of nonjudicial forfeiture proceedings initiated by Officer Moreno of the
Tulare Police Department was invalid.” (Id. at pp. 1327–1328.) Moreover, we explained
that the nature of the invalidity was ab initio or in the first instance: “We hold the
forfeiture statutes require the initiation of forfeiture proceedings, and particularly notice
and service of the notice, by a prosecuting agency—namely, the Attorney General or the
district attorney—versus a law enforcement agency. Here then, because the notice of
nonjudicial forfeiture proceedings was initiated by a member of the Tulare Police
Department, the forfeiture proceeding was invalid in the first instance.” (Id. at p. 1331,
italics added.)
       Because the nonjudicial forfeiture proceedings were invalid in the first instance,
we rejected the People’s argument that Cuevas’s failure to file a claim opposing
forfeiture precluded relief by the court. On that issue, we explained as follows: “The
People contend petitioner had actual notice of the nonjudicial forfeiture proceedings and,
thus, the fact he failed to file a claim precludes relief. It does appear petitioner received

                                              18.
actual notice of the nonjudicial forfeiture proceedings as his signature appears on that
document acknowledging receipt of the notice and a copy of a claim form. Nonetheless,
the defects in the notice and the procedure employed to give notice make this forfeiture
proceeding invalid in the first instance. Thus, whether petitioner filed a claim is not
relevant to our determination here for there was no proper or valid forfeiture proceeding
to which he could make a claim. [¶] We agree with the Nasir court that ‘“the burden on
the government to adhere to the procedural rules should be heavier than on claimants.
Forfeitures are not favored in the law; strict compliance with the letter of the law by those
seeking forfeiture must be required.” [Citation.]’ [Citation.]” (Cuevas, supra, 221
Cal.App.4th at p. 1327, italics added.)
       Having concluded the administrative forfeiture proceedings were invalid in the
first instance, we turned to the appropriate remedy. (Cuevas, supra, 221 Cal.App.4th at
pp. 1331–1332.) We noted that Cuevas had a right to bring the motion for return of
property because subdivision (g)15 of section 11488.4 provided authority for such a
motion under the circumstances and Cuevas had adequately shown standing. (Cuevas,
supra, at pp. 1331–1332.) We held that although the property had been declared forfeited
and the proceeds released, the trial court retained jurisdiction over the property and could
order its return because the property had been improperly or unlawfully released by the
district attorney. “The district attorney’s office should not be insulated from its series of
errors .… Because the res was released improperly, the superior court has jurisdiction to
consider petitioner’s claim to the currency. Any other outcome would leave a claimant
without recourse and would serve to deny the claimant due process of law.” (Id. at
p. 1332.) Accordingly, the case was returned to the trial court to hear Cuevas’s motion.




15     Both subdivisions (g) and (h) of section 11488.4 authorize motions for return of property.


                                              19.
III.   Demurrers for Failure to Exhaust Administrative Remedy
       We now consider the particular grounds for demurrer asserted in the trial court and
argued in the present appeal. We begin with defendants’ contentions that plaintiffs failed
to exhaust an administrative remedy set forth in the forfeiture statutes prior to filing their
petitions for writ of mandate in the trial court. As to this ground for demurrer, the basic
legal principles are well settled: “[I]f an administrative remedy is provided by statute, …
such remedy must be exhausted before judicial review of the administrative action is
available.” (Conservatorship of Whitley (2007) 155 Cal.App.4th 1447, 1463). “Stated
otherwise, ‘exhaustion of the administrative remedy is a jurisdictional prerequisite to
resort to the courts.’ [Citations.] Until the administrative procedure has been invoked
and completed, there is nothing that the trial court may do.” (Ibid.)
       Preliminarily, we agree with defendants that the forfeiture statutes do provide an
administrative remedy in connection with nonjudicial forfeiture. Specifically, under
section 11488.4, subdivision (j), when the Attorney General or district attorney initiates
nonjudicial forfeiture proceedings, the notice of such proceedings must furnish certain
information to the person whose property was seized, including “instructions for filing
and serving a claim with the Attorney General or the district attorney pursuant to
Section 11488.5 and time limits for filing a claim and claim form.” (§ 11488.4,
subd. (j)(5).) Any person claiming an interest in the property seized may file such a
claim. (§ 11488.5, subd. (a)(1).) If a timely claim is filed, the Attorney General or
district attorney must file a petition for forfeiture in the superior court within 30 days if a
forfeiture is still sought. (§ 11488.4, subd. (j)(5)(C).) In other words, once a claim is
timely filed, “‘[t]he nonjudicial forfeiture proceeding is terminated’” and “‘the district
attorney cannot pursue nonjudicial forfeiture but must initiate a judicial forfeiture
proceeding.’” (Nasir, supra, 11 Cal.App.4th at pp. 983–984, 990.) Under this statutory
scheme, a claimant filing a timely claim will receive his or her property back (assuming it
is not being held as evidence) unless the prosecuting agency files a petition for judicial

                                              20.
forfeiture within 30 days, in which case the claimant is guaranteed a jury trial wherein the
government bears a heavy burden of proof.16 So understood, we agree with defendants
that subdivision (j) of section 11488.4 provides an administrative remedy or recourse to
persons claiming an interest in the seized property whenever nonjudicial forfeiture
proceedings are initiated by the Attorney General or district attorney. 17
       Defendants contend that because this administrative remedy existed in the
abstract, plaintiffs’ petitions for writ of mandate were barred (for failure to exhaust)
because plaintiffs never filed claims to oppose the nonjudicial forfeiture of their property.
Under the circumstances presented here, defendants’ contention cannot be sustained. The
gaping hole in defendants’ argument is precisely the same one that existed in Cuevas:
there were no valid forfeiture proceedings in existence within which to file such claims
for purposes of exhaustion of remedies. That was so because police officers or sheriff’s
deputies cannot lawfully or validly initiate forfeiture proceedings under the forfeiture
statutes; only prosecuting agencies (i.e., the Attorney General or district attorney) have
been given that power or authority. (§§ 11488.1, 11488.2, 11488.4, subds. (a) & (j);
Cuevas, supra, 221 Cal.App.4th at pp. 1316, 1323–1331.)18 Consequently, the purported

16      Conversely, if no timely claim is filed, the Attorney General or district attorney is entitled
to prepare and execute a written declaration of forfeiture, declaring the property to be forfeited to
the state. (§ 11488.4, subd. (j)(5)(B).)
17     Accordingly, where such proceedings were initiated by the prosecuting agency, a claim
must be filed under section 11488.4, subdivision (j) as a prerequisite to seeking judicial relief
through mandamus. (See, e.g., Nasir, supra, 11 Cal.App.4th at p. 989, fn. 9 [filing a claim is a
prerequisite to a plaintiff’s right to seek relief though mandate].)
18      Police officers may serve a notice issued by the Attorney General or district attorney, but
police officers have no authority to initiate the proceedings and issue notice on their own.
(Cuevas, supra, 221 Cal.App.4th at p. 1328, fn. 8.) As we clarified in Cuevas: “We do not hold
that Officer Moreno, if the forfeiture decision had been made by an appropriate prosecuting
agency, could not have properly served the notice of forfeiture on behalf of the prosecuting
agency in the role of a process server. [Citation.] Rather, his service of the notice of forfeiture
was invalid because an appropriate prosecuting agency did not initiate it, and neither he nor the
Tulare Police Department had the authority to initiate the process or serve notice in their own
right.” (Ibid.)


                                                 21.
nonjudicial forfeiture proceedings in the several cases under consideration, having been
initiated solely by police officers or deputies, were “invalid in the first instance.”
(Cuevas, supra, at pp. 1327, 1331.) As a result, just as in Cuevas, the question of
whether plaintiffs filed a claim “is not relevant to our determination here for there was no
proper or valid forfeiture proceeding to which [the plaintiffs] could make a claim.” (Id.
at p. 1327.)
       In an effort to salvage their asserted defense of failure to exhaust administrative
remedies, defendants rely heavily on United States v. Superior Court (1941) 19 Cal.2d
189 (United States). We conclude that such reliance is misplaced. In United States,
certain shippers, orange growers and handlers (the complainants) sought to enjoin the
enforcement of a marketing order issued by the United States Secretary of Agriculture
pursuant to the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. § 601 et seq.,
the Act). (United States, supra, at pp. 192–193.) According to the complaint filed by the
complainants in that case, the order issued by the Secretary of Agriculture was allegedly
void because it was “not approved by the requisite number or percentage of growers as
specified in the [A]ct, the Secretary of Agriculture having accepted certain votes
unlawfully cast by the California Fruit Growers Exchange on behalf of certain
producers.” (Id. at p. 193.) In response to the complaint, the United States filed an
original proceeding in prohibition to the California Supreme Court, challenging the
jurisdiction of the trial court to grant any relief because the complainants had failed to
exhaust the administrative remedies provided under the Act. (United States, supra, at
p. 193.) The complainants countered that exhaustion of administrative remedies applied
only with respect to erroneous orders, not orders alleged to be a nullity because illegally
adopted. The California Supreme Court rejected this distinction and agreed with the
United States, holding that “there is no substantial difference, insofar as the necessity for
resort to administrative review is concerned, between an erroneous order and one which,
it is claimed, is being executed in violation of statutory authority.” (Id. at p. 194.) To

                                              22.
illustrate the point, the Supreme Court noted further that “even where the statute sought
to be applied and enforced by the administrative agency is challenged upon constitutional
grounds, completion of the administrative remedy has been held to be a prerequisite to
equitable relief.” (Id. at p. 195.) In short, it was held that the complainants could not
evade the requirement to exhaust their administrative remedies by merely alleging that
the order issued by the Secretary of Agriculture was “void” on the ground it was not
approved by the requisite number of growers. (Id. at pp. 194–198.)
       The Supreme Court further explained in United States that the controversy in that
case was precisely the type of factual and procedural dispute for which administrative
review under the Act was contemplated, and to allow the exhaustion requirement to be
ignored in such cases on the pretext that the order was void would render the Act’s
administrative remedy ineffective: “The plaintiffs in the injunction proceeding do not
question the constitutionality of the … Act …; they do not dispute the authority of the
Secretary of Agriculture nor do they question the existence of a validly created
administrative remedy. They seek only a review of a particular order which they assert
was not adopted in conformity with the requirements of the statute. The question
whether this order complies with the legislative mandates is essentially one of fact and is
nonjusticiable until those claiming to be aggrieved have secured a final administrative
determination of their rights. The … Act … gives a dissatisfied handler a hearing before
the Secretary of Agriculture and a right of review of the secretary’s ruling in the United
States District Court whenever he attacks an order as ‘not in accordance with law.’ The
relief sought by the petitioners in the present proceeding is the same as that which the
Secretary of Agriculture might give, and to adopt the contention of respondent would
render the provision for administrative review ineffective.” (United States, supra, 19
Cal.2d at p. 196.)
       As should be apparent from the above summary, the facts in United States are
profoundly distinguishable from those that were alleged in plaintiffs’ petitions in the

                                             23.
matter before us. In United States, the government official or agency issuing the
challenged marketing order (i.e., the Secretary of Agriculture) had statutory authority to
issue such orders, and the only question was whether the statutory requirements for the
issuance thereof were fully met in that particular instance. (United States, supra, 19
Cal.2d at pp. 193–196.) Here, in contrast, persons having no statutory power or authority
to initiate nonjudicial forfeiture proceedings purported to do so; that is, police officers
and sheriff’s deputies attempted to commence nonjudicial forfeiture proceedings in their
own right and on their own initiative—proceedings that, under the clear terms of the
forfeiture statutes, may only be initiated by an appropriate prosecuting agency (i.e., the
Attorney General or district attorney). (§§ 11488.1, 11488.2, 11488.4, subds. (a) & (j);
Cuevas, supra, 221 Cal.App.4th at pp. 1316, 1323–1331.) Exhaustion of administrative
remedies does not apply in these circumstances because the supposed forfeiture
proceedings do not carry any force of law since the persons initiating them were devoid
of statutory authority to act. Moreover, at the risk of stating the obvious, we would stress
that this fundamental lack of statutory authority to initiate forfeiture proceedings by those
purporting to do so came within the context of forfeiture statutes, which statutes are
disfavored, are strictly construed in favor of the person against whom forfeiture is sought,
and must always be rigidly adhered to by the agency seeking to effectuate that drastic
remedy. (Cuevas, supra, at pp. 1322, 1327; Nasir, supra, 11 Cal.App.4th at p. 986.) For
all of these reasons, United States does not dissuade us from the views that we articulated
in Cuevas on this issue, and which we reaffirm and apply here.
       We conclude that, under the unique circumstances presented here, plaintiffs were
not required to file a claim under the forfeiture statutes in order to pursue the return of
their property in the trial court. Accordingly, defendants’ demurrers on the ground of
failure to exhaust administrative remedies were correctly overruled by the trial court.




                                             24.
IV.    Demurrers Based on Failure to File a Government Claim
       A second ground for demurrer raised by defendants was that plaintiffs’ actions
were barred due to failure to file a government claim with the public entity defendants
pursuant to the Government Claims Act. Under the Government Claims Act, subject to
certain exceptions, claims for money or damages against local public entities must be
presented to such entities. (Gov. Code, § 905; DiCampli-Mintz v. County of Santa Clara
(2012) 55 Cal.4th 983, 990.) Claims for personal injury and property damage must be
presented within six months after accrual; all other claims must be presented within one
year. (Gov. Code, § 911.2, subd. (a); DiCampli-Mintz v. County of Santa Clara, supra, at
p. 990.) Further, “no suit for money or damages may be brought against a public entity
on a cause of action for which a claim is required to be presented … until a written claim
therefor has been presented to the public entity and has been acted upon … or has been
deemed to have been rejected .…” (Gov. Code, § 945.4.) “‘Thus, under these statutes,
failure to timely present a claim for money or damages to a public entity bars a plaintiff
from filing a lawsuit against that entity.’” (City of Stockton v. Superior Court (2007) 42
Cal.4th 730, 738.)
       The defect in defendants’ argument is that the Government Claims Act applies
only to “claims for money or damages.” (Gov. Code, § 905.) Here, as the trial court
correctly found, plaintiffs sought the return of seized personal property, not damages.
Therefore, the Government Claims Act was inapplicable.
       Our conclusion on this issue is supported by Minsky, supra, 11 Cal.3d 113, a case
similar to the consolidated appeals presently before us. In Minsky, the plaintiff sought the
return of money seized by the police from an arrested person and allegedly diverted to the
Policeman’s and Fireman’s Pension Fund after the criminal charges were resolved. (Id.
at pp. 116–118.) The Supreme Court held that such a claim for the recovery of specific
property is not one for money or damages under the Government Claims Act. (Minsky,
supra, at pp. 121, 124.) Further, even if the cash or currency taken from the arrestee was

                                            25.
no longer traceable, the Supreme Court explained in Minsky that the “initial exemption of
the action from the claims statute is not lost simply because the city takes the further
wrongful step of disposing of the bailed property. The city cannot be permitted to invoke
the claims statute, originally not available to it, by virtue of a later wrongful dissipation
of the property. To so hold would be in effect to allow the local entity to profit by its
own wrong, penalizing a plaintiff who, in light of the specific recovery remedy
apparently available to him, justifiably did not file a claim.” (Id. at pp. 121–122, fn. 14.)
The Supreme Court concluded in Minsky as follows: “[A] complaint, seeking the
recovery of property seized and wrongfully withheld by [government] defendants, does
not involve a claim for ‘money or damages’ within the meaning of [Government Code]
section 905, and thus would not fall within the presentation requirements of [Government
Code] sections 911.2 and 945.4.” (Id. at p. 124, fn. omitted; accord, City of Stockton v.
Superior Court, supra, 42 Cal.4th at p. 742; Escamilla v. Department of Corrections &
Rehabilitation (2006) 141 Cal.App.4th 498, 506–512.)
       Minsky is plainly applicable here, where plaintiffs sought the return of specific
property seized by police and allegedly wrongfully retained by defendants who failed to
follow the forfeiture statutes regarding nonjudicial forfeiture. Therefore, we conclude that
the trial court correctly overruled defendants’ demurrers based on the Government
Claims Act.
V.     Demurrers Based on Statute of Limitations
       Finally, defendants demurred to plaintiffs’ petitions for writ of mandate on statute
of limitations grounds. Because mandamus is an extraordinary remedy that is available
to enforce a number of rights and obligations, the applicable statute of limitations
generally depends on the right or obligation involved. (3 Witkin, Cal. Procedure (5th ed.
2008) Actions, § 684, pp. 902–903; Allen v. Humboldt County Bd. of Supervisors (1963)
220 Cal.App.2d 877, 884.) Defendants argued that the applicable statute of limitations



                                              26.
was Code of Civil Procedure section 340, which provides a one-year limitations period in
the following types of actions:

               “(a) An action upon a statute for a penalty or forfeiture, if the
       action is given to an individual, or to an individual and the state, except if
       the statute imposing it prescribes a different limitation.

             “(b) An action upon a statute for a forfeiture or penalty to the
       people of this state. [¶] … [¶]

              “(d) An action against an officer to recover damages for the
       seizure of any property for a statutory forfeiture to the state, or for the
       detention of, or injury to property so seized, or for damages done to any
       person in making that seizure.”
       The trial court agreed with defendants’ position that the above one-year statute of
limitations was applicable to plaintiffs’ petitions. In so holding, the trial court reasoned
that since plaintiffs alleged that defendants failed to comply with a forfeiture statute (i.e.,
§ 11488.4, subd. (j)), the petitions constituted “action[s] upon a statute for a forfeiture or
penalty” as described in Code of Civil Procedure section 340, subdivision (b).
       On appeal, plaintiffs contend the trial court erred in its interpretation or application
of Code of Civil Procedure section 340, subdivision (b). Plaintiffs are correct.
According to the explicit terms of subdivision (b) of section 340, it is applicable to
actions “upon a statute for a forfeiture or penalty” to the state. The phrase “for a
forfeiture or penalty” (Code Civ. Proc., § 340, subd. (b), italics added ) is clear and
unambiguous, and refers to a suit seeking a forfeiture or penalty, while the phrase “upon a
statute” can only mean that the forfeiture or penalty being sought is based on a statute
providing such a remedy.19 “When the language of the statute is clear, we need go no

19      Our survey of cases applying subdivisions (a) or (b) of Code of Civil Procedure
section 340 reflects that, in each case, the plaintiff or plaintiffs therein were seeking the recovery
of either a penalty or a forfeiture pursuant to a statute. (See, e.g., Shamsian v. Atlantic Richfield
Co. (2003) 107 Cal.App.4th 967, 972 [statute imposing civil penalties for violation of Safe
Drinking Water and Toxic Enforcement Act of 1986 (§ 25249.5 et seq.)]; Prudential Home
Mortgage Co. v. Superior Ct. (1998) 66 Cal.App.4th 1236, 1240 [$300 statutory forfeiture];
Menefee v. Ostawari (1991) 228 Cal.App.3d 239, 243-244 [treble damages for violation of rent

                                                 27.
further” (Nolan v. City of Anaheim (2004) 33 Cal.4th 335, 340); that is, “[i]f the words
themselves are not ambiguous, we presume the Legislature meant what it said, and the
statute’s plain meaning governs” (Wells v. One2One Learning Foundation (2006) 39
Cal.4th 1164, 1190). Because plaintiffs’ petitions filed in the trial court were not
statutory actions seeking a forfeiture or penalty, but instead were actions or proceedings
for the return of specific personal property, the statute of limitations set forth in
subdivision (b) of Code of Civil Procedure section 340 was plainly inapplicable. The
same conclusion must follow with respect to the virtually identical language of
subdivision (a) of Code of Civil Procedure section 340. Finally, we agree with plaintiffs
that subdivision (d) of Code of Civil Procedure section 340 was likewise inapplicable to
plaintiffs’ pleadings because that subdivision expressly relates to actions for damages,
which was not the case (or cases) here. Again, plaintiffs’ actions were not for damages,
but were equitable in nature and sought the specific recovery of personal property that
had been previously seized by police officers.20 Based on the foregoing, the trial court

control ordinance]; G.H.I.I. v. MTS, Inc. (1983) 147 Cal.App.3d 256, 276-279 [treble damages
for violation of Unfair Practices Act (Bus. & Prof. Code, § 17000 et seq.)]; People v. Grant
(1942) 52 Cal.App.2d 794, 796 (Grant) [government sought statutory forfeiture of funds seized
in slot machines].) On the other hand, where the remedy sought did not involve such a forfeiture
or penalty, said statutory provisions were not applicable. (See, e.g., Murphy v. Kenneth Cole
Productions, Inc. (2007) 40 Cal.4th 1094, 1099, 1114.)
20      In the event that defendants are ultimately unable to return the personal property to
plaintiffs because they (defendants) improperly or wrongfully dissipated the same, that fact
would not by itself change the essentially equitable nature of plaintiffs’ petitions for specific
recovery. (See, e.g., Minsky, supra, 11 Cal.3d at pp. 121–122, fn. 14; Holt v. Kelly (1978) 20
Cal.3d 560, 565.) In Holt v. Kelly, the Supreme Court granted a writ of mandate directing the
respondent in that case to return the seized property, but the court further ordered that “if [the]
respondent is unable to do so, to deliver to [the] petitioner the value thereof, i.e., the sum of
$500.” (Holt v. Kelly, supra, at p. 566.) Similarly, here, although payment of value in lieu of
specific recovery of the property may become necessary to make plaintiffs whole if the property
cannot be located, the availability of that form of relief does not necessarily convert the petitions
for writ of mandate into actions for damages. On balance, we see no reason to treat plaintiffs’
claims as anything other than what they purport to be—equitable petitions for specific relief
seeking the return of property—and defendants have failed to offer any compelling argument to
the contrary.


                                                 28.
erred in holding that Code of Civil Procedure section 340 was the applicable statute of
limitations.
       The correct statute of limitations in the cases before us in this consolidated appeal
was Code of Civil Procedure section 338, subdivision (c)(1), which provides a three-year
limitation period for “[a]n action for taking, detaining, or injuring goods or chattels,
including actions for the specific recovery of personal property.” (Italics added.) We are
convinced that section 338, subdivision (c), was applicable here because the gravamen of
plaintiffs’ actions filed in the trial court was plainly “for the specific recovery of personal
property.” (Code Civ. Proc., § 338, subd. (c)(1).) Moreover, the conclusion we reach on
this issue is supported by the conclusion reached by the Supreme Court on similar facts in
Minsky. In Minsky, where personal property was lawfully seized by police officers but
was not returned to the owner after disposition of the criminal charges, the Supreme
Court held that Minsky’s claim for specific recovery of the seized property was governed
by said three-year statute of limitations. (Minsky, supra, 11 Cal.3d at p. 119, fn. 6 [where
substance of suit was “for the return of specific money,” it was governed by Code Civ.
Proc., § 338, former subdivision (3), now designated as subdivision (c)].)
       Similarly, in Coy v. County of Los Angeles (1991) 235 Cal.App.3d 1077 (Coy),
personal property was seized from Coy by sheriff’s deputies pursuant to a search warrant.
Coy was charged and convicted of receiving stolen property, but all charges were later
dismissed following Coy’s successful appeal. At some point, Coy made motions in the
trial court seeking return of his property under Penal Code section 1538.5 and other
statutes, but those motions were denied. Later, Coy filed a complaint in the superior
court alleging several causes of action, including claim and delivery (i.e., return of
personal property) and conversion. The defendant, County of Los Angeles, brought a
motion for summary judgment on the ground that the three-year statute of limitations
under Code of Civil Procedure section 338, subdivision (c), had expired. That motion
was denied, and the defendant appealed. (Coy, supra, at pp. 1082–1084.)

                                              29.
       The Court of Appeal in Coy agreed that the three-year statute of limitations set
forth in Code of Civil Procedure section 338, subdivision (c), was applicable to the
causes of action for claim and delivery or conversion. (Coy, supra, 235 Cal.App.3d at
p. 1087.) On the further issue of when the limitations period would begin to run, the
court first acknowledged, based on Minsky, that “[t]he government is a bailee when a
peace officer seizes property from an arrestee.” (Coy, supra, at p. 1087, citing Minsky,
supra, 11 Cal.3d at pp. 121–122.) The existence of a bailment setting was used by the
court to define when the statute of limitations would be triggered: “In the case of a
bailment, when an original taking is wrongful, the statute of limitations begins to run
from the time of the unlawful taking.… When, on the other hand, the original taking is
lawful, the statute of limitations for conversion or claim and delivery does not begin to
run ‘until the return of the property has been demanded and refused or until a repudiation
of the owner’s title is unequivocally brought to [her or] his attention.’” (Coy, supra, at
pp. 1087–1088, fn. omitted.)
       Here, plaintiffs’ petitions alleged that police officers or deputies in each case
lawfully seized plaintiffs’ personal property. Applying the rule stated in Coy, not only
would defendants hold plaintiffs’ personal property as bailee(s), but the three-year statute
of limitations under Code of Civil Procedure section 338, subdivision (c), would not
begin to run until either (i) the return of the property has been demanded and refused or
(ii) a repudiation of the owner’s title is unequivocally brought to his or her attention.
Nothing in the petitions’ allegations indicated that any plaintiffs previously demanded
return of the property and were refused. Rather, for purposes of demurrer, and upon
giving the pleadings a reasonable construction, it appears that the first occasions after
seizure of the property on which actual repudiation of each plaintiff’s title was
unequivocally brought to his attention was when the district attorney subsequently issued
a final declaration of forfeiture, thereby formally declaring that said plaintiff’s personal
property was forfeited to the state. Therefore, on the record before us, the triggering date

                                             30.
for purposes of the three-year statute of limitations was the issuance of the declarations of
forfeiture by the district attorneys. In each of the cases before us, plaintiffs’ petitions
were filed within the three-year period following the issuance of the declarations of
forfeiture by the district attorneys. Therefore, the demurrers based on the statute of
limitations should have been overruled, and the trial court reversibly erred in concluding
otherwise.
       Having reached the above conclusions on this issue, we briefly highlight one
additional case as a postscript to our discussion; namely, Grant, supra, 52 Cal.App.2d
794. The factual and procedural background in Grant was as follows: In December
1937, the San Luis Obispo County Sheriff had seized certain slot machines that
admittedly were being operated illegally by the defendant, Grant. The sum of $404.66 in
coins was taken from the slot machines and deposited with the county auditor. For nearly
two years, no action seeking forfeiture of the money was commenced by the People.
Finally, on November 1, 1939, the People filed an action for forfeiture of the money to
the state. Grant responded by filing an answer and a cross-complaint. In his answer,
Grant asserted that the People’s forfeiture action was barred by the one-year statute of
limitations under section 340 of the Code of Civil Procedure. In his cross-complaint,
Grant affirmatively sought the return of his property (i.e., the $404.66). The trial court
found that the People’s forfeiture action was barred by the one-year statute of limitations
under section 340 of the Code of Civil Procedure, but it granted relief on Grant’s cross-
complaint, holding that the money was owned by Grant, it was being unlawfully detained
by the county, and it must be returned to Grant. A judgment was entered in favor of
Grant, and the People appealed. (Grant, supra, at p. 796.)
       The Court of Appeal in Grant affirmed both of the trial court’s rulings. First, it
agreed that the People’s action for forfeiture was time barred by section 340, former
subdivision 2, which imposed a one-year statute of limitations period on “‘[a]n action
upon a statute … for a forfeiture or penalty to the people of this State.’” (Grant, supra,

                                              31.
52 Cal.App.2d at pp. 796, 798.) Second, on the question of whether Grant was entitled,
under his cross-complaint, to the return of his money, the Court of Appeal emphatically
declared there was no tenable basis “for answering that query other than in the
affirmative.” (Id. at p. 801.) In so holding, the Court of Appeal repudiated the notion
that the government’s provisional right to hold lawfully seized money or other personal
property “continues unabated” whether or not the government files a forfeiture action or
is barred by the statute of limitations from doing so. (Id. at p. 801.) Further, since no
forfeiture action was filed and conducted, title to the property remained in Grant. (Id. at
pp. 801–802.) The Court of Appeal explained that, having lost all right to forfeiture by
neglecting to file a timely forfeiture action, and since no other statutory authority
permitted its retention of the property, the government had no further claim of right to
hold the property owned by Grant and, thus, the county was correctly required to return it
or pay its value. (Id. at pp. 802–804.)21
       We believe the outcome in Grant is worthy of mention in connection with the
present discussion because of its consistency with the conclusion we have reached herein
concerning the statute of limitations—i.e., that Code of Civil Procedure section 338,
subdivision (c), was applicable, and not section 340 of that same code. Admittedly, the
opinion in Grant did not address the issue of the statute of limitations regarding the cross-
complaint filed by Grant, but only the People’s action for forfeiture. Nevertheless, it is
difficult to ignore that the one-year statute of limitations under Code of Civil Procedure
section 340 was applied to the People’s action for forfeiture, but not to Grant’s cross-
complaint for return of seized property. Both pleadings were filed some two years after


21      Furthermore, it was pointed out in Grant that since the government by its own neglect
failed to pursue a timely forfeiture action, which action was provided by law for the purpose of
ensuring due process in such seizure cases, to construe the relevant statutory provisions as
somehow giving the government a right to retain such property regardless of its failure to engage
in that necessary process would give to those statutes an unconstitutional power and effect.
(Grant, supra, 52 Cal.App.2d at pp. 801–802.)


                                               32.
the property was seized. Hypothetically, if Code of Civil Procedure section 340 also
applied to the cross-complaint, it is strange that no mention was made of that fact in
Grant. Although we do not rely on such matters as to which the opinion in Grant was
silent, nor do we need to do so to support the conclusions we have drawn, we simply
observe that the different treatment of the cross-complaint in that case is remarkably
consistent with the conclusion we have reached herein that actions for recovery of
personal property seized by police officers would not be governed by the one-year statute
of limitations set forth in section 340 of the Code of Civil Procedure, but would come
under a different statute of limitation (i.e., Code Civ. Proc., § 338, subd. (c) [a three-year
statute of limitations]).
       To reiterate our determinations on this issue, the trial court erred in sustaining the
demurrer on statute of limitations grounds. The one-year statute of limitations under
section 340 of the Code of Civil Procedure was not applicable to plaintiffs’ petitions filed
in the trial court. Instead, the three-year statute of limitations set forth in section 338,
subdivision (c), of the Code of Civil Procedure was applicable, and plaintiffs’ petitions
were, for the reasons explained above, timely filed under that latter statute.




                                              33.
                                     DISPOSITION
       The judgments of the trial court are reversed in each of the consolidated actions
herein. The trial court is directed to enter new orders overruling defendants’ demurrers in
each action. Costs on appeal are awarded to plaintiffs.


                                                          ___________________________
                                                                             KANE, J.
WE CONCUR:


__________________________
LEVY, Acting P.J.


__________________________
FRANSON, J.




                                            34.